DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claim 10 depends on itself. Correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. CN 107247077 A (hereinafter referred to as Wang) in view of Bucher et al. US 2009/0039478 A1 (hereinafter referred to as Bucher).

Regarding claim 1, Wang teaches a method for calculating the liquid-solid interface morphology during ingot growth (clm. 1-3) par. [0005]-[0011], [0061]) comprising:
 	Step S1: providing a wafer (silicon ingot, par. [0011]) 
5Step S2: selecting plural sampling locations on the wafer and detecting electrical resistivity at the plural sampling locations and height differences between the sampling locations based on the detected electrical resistivity (by using the four-probe or other accurate measurement of the resistivity of the instrument and equipment for accurate measurement of the specific resistivity of each small square four surface and the height of the center line of the place, par. [0041]-[0048], data matrix of height locations of specific resistivity in each square ingot, par. [0051]-[0055]), 
Step S4: illustrating the morphology of the liquid-solid interface based on the 10calculated height differences (par. [0061], [0064]),  
Wang does not explicitly teach calculating height differences between the sampling locations based on the detected electrical resistivity.
However calculating height differences between the sampling locations based on the detected electrical resistivity (fig. 10, par. [0085]).

characterizes the long crystal interface shape (i.e., solid-liquid interface shape) based on a data matrix of height locations of specific resistivity in each square ingot, is based on the same principle of doping concentration on solid-liquid interface, and resistivity to dopant concentration,
The combination of Wang and Bucher serve as evidence of the level of ordinary skill in the art before the effective filing date of the claimed invention. Note that the prior art includes each element substantially as claimed (based principle of doping concentration on solid-liquid interface, and resistivity to dopant concentration), and that in combination, each element performs the same function as it does separately, and that a person of ordinary skill in the art would have recognized the combination as a predictable result. It would have been obvious to one of ordinary skill in the art at the time of the invention provide a method wherein distribution of dopants within a crystal is calculated, the results of the analysis are gives the concentration of the dopant in the ingot as a function of ingot height, taught in Bucher in the method of Wang. The motivation would be provides a method for using relatively low-cost silicon with low metal impurity concentration but contains a high dopant impurity concentration for solar cell substrates.

Regarding claim 2, Wang and Bucher teaches the method of claim 1, wherein the wafer (silicon ingot, par. [0011]) comprises a dopant (par. [0036]).  

Regarding claim 3, Wang and Bucher teaches the method of claim 2, wherein the Step S3 comprises: Wang teaches calculating doping concentrations at the sampling locations based on the detected electrical resistivity (par. [0011], [0061])
Bucher teaches  15calculating height differences between the sampling locations based on the doping concentrations (fig. 10, par. [0085]).  
The references are combined for the same reason already applied in the rejection of claim #.

Regarding claim 8, The method of claim 2, wherein the dopant comprises boron, phosphorus or 20arsenic (boron, par. [0036]).  

Regarding claim 10, Wang and Bucher teaches the method of claim 10, wherein the plural sampling locations arrange on the wafer surface radially (par. [0071], [0074]).

Allowable Subject Matter
Claims 4-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858